EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to the requirement set forth in Rule 13a-14(b) of the Securities Act of 1934, as amended (the “Exchange Act”), and Section 1350 of Chapter 63 of Title 18 of the United States Code (“18 U.S.C. Section 1350”), Per Bystedt, the Chief Executive Officer of Neonode Inc. (the “Company”) and David W. Brunton, Chief Financial Officer of the Company, each hereby certifies that, to the best of his knowledge: 1. The Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2010, to which this Certification is attached as Exhibit 32.1 (the “Quarterly Report”), fully complies with the requirements of Section 13(a) or Section 15(d) of the Exchange Act, as amended; and 2. The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Dated:August 12, 2010 /s/ Per Bystedt /s/ David W. Brunton Per Bystedt David W. Brunton Chief Executive Officer Chief Financial Officer “This certification accompanies the Form 10-Q to which it relates, is not deemed filed with the Securities and Exchange Commission and is not to be incorporated by reference to any filing of Neonode, Inc. under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended (whether made before or after the date of the Form 10-Q), irrespective of any general incorporation language contained in such filing.”
